internal_revenue_service number release date index number ------------------ ----------------------------- ----------------------------------------- ------------------------------------------- ----------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-120207-10 date date legend fund trust state country type x company date dear ----------- ---------------------------------------------------------------------------------------- ---------------------- ---------------- ------------- ---------------------- -------------------------- ------------------ this responds to your letter dated date submitted by your authorized representative on behalf of the fund the fund requests that the internal_revenue_service rule that income derived by the fund from its investment in a wholly owned subsidiary would constitute qualifying_income to the fund under sec_851 of the internal_revenue_code_of_1986 as amended the code facts the fund is a separate series of trust a statutory trust organized under the laws of state trust is an open-end management investment_company registered under the plr-120207-10 investment_company act of u s c 80a-1 et seq as amended the act the fund represents that it qualifies as a regulated_investment_company ric under sec_851 of the code the fund uses an accrual_method of accounting and has an annual_accounting_period ending date the fund intends to form a wholly owned subsidiary the subsidiary organized as a type x company under the laws of country the fund represents that under the laws of country a type x company provides limited_liability for all holders of its shares and that the subsidiary will file an election on form_8832 to be taxed as a corporation under sec_301_7701-3 of the procedure and administration regulations the fund represents that although the subsidiary will not be registered as an investment_company under the act the subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to transactions in commodity futures and other transactions in derivatives the fund intends to invest a portion of its assets in the subsidiary subject_to the limitations set forth in sec_851 of the code the subsidiary is expected to invest in commodities commodities futures contracts swaps on commodities futures and other commodities-related instruments but may also invest in other_securities equities debt or cash because the subsidiary will be wholly owned by the fund the fund represents that the subsidiary will be a controlled_foreign_corporation the subsidiary may generate subpart_f_income and the fund represents that it will include in its income subpart_f_income of the subsidiary under the provisions of subpart_f of the code law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain enumerated sources under sec_851 a corporation’s qualifying_income includes - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security as - plr-120207-10 any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing in addition the flush language of sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there are distributions out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total combined voting power of all classes of voting_stock of a foreign_corporation the fund represents that it will own percent of the voting power of the stock of the subsidiary that the fund is a united_states_person and that the subsidiary therefore will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include among other things dividends interest royalties rents and annuities gains in excess of losses from transactions in commodities including futures forward and similar transactions but excluding certain hedging_transactions and certain active business plr-120207-10 gains and losses and subject_to certain exceptions net_income from notional_principal_contracts the subsidiary’s income from its investments in commodities and commodity- linked instruments is expected to generate subpart_f_income the fund will therefore be required to include in its income its pro_rata share of the subsidiary’s subpart_f_income for each taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that subpart_f_income of the subsidiary attributable to the fund is income derived with respect to the fund’s business of investing in the stock of the subsidiary and thus constitutes qualifying_income under sec_851 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether the fund qualifies as a ric under subchapter_m of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
